DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 07/29/2021: Claims 1-4 are pending. 

Response to Arguments
Claim Objections
Applicant's arguments regarding the objection of claim 4 has been fully considered and are persuasive.  Therefore the objection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over the admitted prior art Figs. 5-6 (hereinafter the APA) in view of Konishi et al. (U.S. Pub. No. 2020/0006066) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… measuring another ON voltage of the silicon carbide semiconductor device, which is the ON voltage of the silicon carbide semiconductor device after passing the forward current; calculating 
Claims 2-4 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Iguchi teaches a method of measuring the on-voltage but does not teach “… measuring another ON voltage of the silicon carbide semiconductor device, which is the ON voltage of the silicon carbide semiconductor device after passing the forward current; calculating a rate of change between the ON voltage and the another ON voltage; and determining that the silicon carbide semiconductor device is a conforming product when the calculated rate of change is less than 3%.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863